Citation Nr: 0715878	
Decision Date: 05/29/07    Archive Date: 06/11/07

DOCKET NO.  06-01 680	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for probable Meniere's 
syndrome with impaired hearing.

3.  Entitlement to service connection for diabetes with 
secondary ataxia, loss of visual acuity, neuropathy, and 
kidney failure.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a  December 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.  In October 2005, the veteran 
testified at a hearing at the RO before a decision review 
officer (DRO).  A transcript of the proceeding is of record.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
August 1957 to April 1960.  

2.  In April 2007, the RO received a copy of a death 
certificate, which indicates he died in March 2007.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of the claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It has been brought to the attention of the Board that, 
unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F. 3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994); 
cf. Padgett v. Nicholson, 473 F. 3d 1364 (Fed. Cir. 2007) 
(upholding Zevalkink and Landicho as they apply to non-final 
VA decisions).  This appeal on the merits has become moot by 
virtue of the death of the appellant and must be dismissed 
for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  
38 C.F.R. § 20.1106 (2006).


ORDER

The appeal is dismissed.


		
Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


